OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




Honorable T. H. !%bb
Assistant State Highway Engineer
Texas Highway Department
Austin, Texas
Dear Sirr




          Xe eoknowledge th               our letter or
July 18, 1940, in which yo                 inion of this
department as to whether i                 ation of any of
the provisions of the Ne                the State Highway
Department to reta                         Robert Greer
as a junior reside
Grew has been a
State Highway 0
                                   , provides as follows:
                                  te or any ofiioer
                                  y',preclnot, school
                              pal subdivieion or this
                              member,oi any State,
                           , sohool distriot or.
                            or judge of any court,
                      er authority of any general or



     related within the seaond degree by arfinity or
     within the third degree by ooneanguinity to the
     person so appointing or so voting, or to any
     other member of any suoh board, the Legislature,
     or court of whloh such person so appointing or
                                                                           .   .



                                                                    7l-I
                  ,
                                   ..

Hon. T. H. Webb, page 2                                        /!


     voting may be a member, when the salary, fees,
     or oompensation of such appointee 1s to be paid
     ror, direotly or lndireotly, out of or from
     public rmas  or fees 0r office or any kind or
     character whatsoever.e
           As stated in a previous opinion, No. O-667, giren
by this department, "A oareful reading of said Artiole 432
shows that same relates only to the situation existing at
.the time of the appointmentor employment."
          Obviously, Mr. D. C. Greer was not State Highway
Engineer at the time Mr. S. Robert Greer was appointed to
his.position, In 1935.

          Not only is this true, but in your letter of July
30, 1940, in which you set forth additional Information on
this oase, you write as follows:
          "For your information there is attached
:L.~..photostatiooopy of Form No. 102 used by the
     Highway Departmsnt for requesting approval of
     new employees or Ohang6 Of status 0) present
     6mplOyf'6S. This form aotually oov6rs the last
     ohangelln status of S. Robert Greer. kou will
     not.0that the form is exeouted by the Assistant
     Distriot Engineer of Distriat 18 at Dallas and
     has been approved by Mr. E. J. Am6y for the Per-
     sonnel Division and by Mr. T. H. 'Vebb,Assistant
     State Highway Engineer. This form does not go
     to the Highway Engineer for any purpose. Pay
     rolls oovering payment 0r salaries 0r all field
     employees ar6 prepared by the district otfi.06
     and forwarded to th6 auditing division or the
     Highway Department at Austin, where they are
     oheoked and approv.edby the ohist auditor, from
     whom they go to the Assistant Highway Engineer
     for his approval, thenoe to the Highway Con&a-
     sion where they must be approved and signed by
     th6 Chairman and on6 other member of the Highway
     Commission. Pay rolls are not submitted to or
     approved by the Highway Engineer."
          Aooording to your letter, then, not only was
Mr. Robert S. Greer employed five years ,beforeMr. D. C.
Greer was appointed State Highway Engineer, but even now
                                                                     712
     Hon. T. H. Webb, page j


     in his oapaolty as Stat6 Highway Engineer Mr. D. C. Greer
     has nothing whatever to dowith appointing or retaining,
     signing the pay roll, reoommending promotions, or other-
     wise exeroising any powers whatsoever over the employment
     of his brother by the State Highway Commission;

               In view or the raots as set forth in your two
     letters, and In line with this department's 6onsistent in-
     terpretation of the Nepotism Law, you are respectfully  ad-
     vised that It la the opinion of this department that Mr...
     S. Robert Greer may b6 retained in his oapaoity as a junior
     resident engineer without any violation of any part of tha '\
     Nepotism Law.
                                             'Very truly yours

     APPROVED AdWST   1, 1940    .      ATTORNEY
                                         .       GRRRRAl OF TEXAS


sm                                      By         walter(flign;~~
     ATTORNEY GiNERAL
                                                        Assistant

     WFErjm



                                                  APPROVED
                                                  OPINICN
                                                 C(IMMI'lTE
                                                BY B. W. B.
                                                  OHAIRMAN